ON MOTION FOR REHEARING.
HAWKINS, Judge.
— In view of relator’s motion for rehearing we have again examined the facts developed on the habeas corpus hearing. While the evidence upon the issue whether relator voluntarily subjected himself to the jurisdiction of the courts of Tennessee is conflicting, our view remains the same as stated in our original opinion that the trial court was warranted in settling such issue in favor of the State. So believing, the case of Tennessee ex rel Lea v. Brown, 64 S. W. (2d) 841, appeared to be controlling.
The motion for rehearing is overruled.

Overruled.